                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ROBERT SANFIEL,                                             CIVIL ACTION
                Petitioner,

                v.

 SUPT. SCI RETREAT,                                          NO. 18-4435
 PA ATTORNEY GENERAL, and THE
 DISTRICT ATTORNEY OF THE
 COUNTY OF BERKS,
                 Respondents.

                                           ORDER

       AND NOW, this 14th day of November, 2019, upon consideration of Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se petitioner, Robert Sanfiel (Document

No. 9, filed November 23, 2018), the record in this case, the Report and Recommendation of the

United States Magistrate Judge Richard A. Lloret dated September 30, 2019, there being no

objection, and good cause appearing, IT IS ORDERED as follows:

       1.      The Report and Recommendation of the United States Magistrate Judge Richard

A. Lloret dated September 30, 2019, is APPROVED and ADOPTED;

       2.      Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se

petitioner, Robert Sanfiel, is DISMISSED WITH PREJUDICE as untimely filed; and

       3.      A certificate of appealability will not issue because reasonable jurists would not

debate the propriety of this Court’s procedural rulings with respect to petitioner’s claims. See 28

U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
